Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “randomly determining an amount of secondary selection items to draw from a predetermined range, after marking the first gridded player card and second gridded player card in response to the drawn initial selection items, repeat the following steps (a)-(c) until the randomly determined amount of second selections items have been drawn: (a) randomly draw a secondary selection item and display the randomly drawn secondary selection item in the secondary draw portion of the called-item grid, (b) mark any first indicia or second indicia respectively displayed in the first gridded player card or the second gridded player card shown on the video display that correspond to the secondary selection item shown in the secondary draw portion of the called-item grid, and (c) determine is the randomly determined amount of secondary selection items have been drawn, evaluate the first gridded player card and second gridded player card to determine if either of the marked first indicia or the marked second indicia forms a winning combination, determine awards associated with any determined winning combinations in the first round of the multi-round bonus game 
Grid card game feature is well known in the art. For instance, Slomiany et al. (2008/0254854) in view of Amos et al. (2010/0124988) teaches a gaming device comprising: a video display device; a player interface including at least one button, the button configured to generate a signal in response to being activated by a player; a wager input device structured to receive physical items associated with currency values; a memory configured to store a credit amount; and a processor operable to: receive a signal from the wager input device, the signal indicating receipt of a physical item associated with a currency value, increase the credit amount stored in the memory based on the currency value associated with the received physical item, receive a signal to initiate a primary game event, where an amount wagered on the primary game event is deducted from the credit amount stored in the memory, display the primary game event by spinning a plurality of game reels through a game grid and stopping the plurality of game reels to show an outcome for the primary game event, 
However, Slomiany in view of Amos is silent on “randomly determining an amount of secondary selection items to draw from a predetermined range, after marking the first gridded player card and second gridded player card in response to the drawn initial selection items, repeat the following steps (a)-(c) until the randomly determined amount of second selections items have been drawn: (a) randomly draw a secondary selection item and display the randomly drawn secondary selection item in the secondary draw portion of the called-item grid, (b) mark any first indicia or second 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715